Citation Nr: 1531063	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-26 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to November 23, 2012 and in excess of 30 percent on or after November 23, 2012, for chronic headaches associated with glaucoma with ocular hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active duty service from November 1981 to February 1982 and from November 2002 to November 2003.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The January 2009 rating decision granted service connection for headaches and assigned a 10 percent rating, effective from August 19, 2008.  In a rating decision dated in February 2013, the RO increased the disability rating to 30 percent, effective from January 23, 2012.  As the assigned evaluations are less than the maximum available rating, the issue remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a September 2012 decision, the Board remanded the claim to the AOJ for additional development and adjudication.  The case has since been returned to the Board for appellate review.

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files were reviewed for this appeal.  The VBMS file contains an April 2015 informal hearing presentation.  The Virtual VA file includes a June 2012 Report of General Information and VA treatment records dated from December 2007 to October 2013.  Records dated after November 2012 were not reviewed by the RO in the February 2013 supplemental statement of the case.  However, the RO will have an opportunity to review these records on remand.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Robertson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran reported in June 2012 that he did not want to pursue a TDIU claim and the evidence does not reflect that the Veteran is unemployable due to his service-connected headache disability.  Thus, further consideration of TDIU is not warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to obtain a more contemporaneous VA examination.  In its September 2012 remand decision, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the current severity and manifestations of his headache disability.  The Veteran was provided with such a VA examination in November 2012.

The November 2012 VA examiner noted that the Veteran had constant head pain that was localized to one side of his head.  The Veteran reported symptoms of nausea, vomiting, and sensitivity to light.  The examiner determined, however, that the Veteran did not have very frequent and prolonged attacks of migraine headache pain.  In a September 2013 VA eye clinic note, the Veteran reported having suffered from headaches in the frontal region for the past 2 to 3 months that were preceded by aura.  These headaches lasted for 2 to 3 days and then went away for a while.  This record indicates new and possibly increased symptoms:  headaches affecting a new region of his head; changes in vision; and the possibility of frequent and prolonged attacks of migraine headache pain.  Consequently, the Board finds that a more contemporaneous VA examination with findings response to the applicable rating criteria is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran also appears to receive treatment from the VA Northern Indiana Health Care System.  Updated VA treatment records should be obtained in light of the remand.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the VA Northern Indiana Health Care System dated since October 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After all the preceding development is completed, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his chronic headaches associated with glaucoma with ocular hypertension.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.   The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If the examiner finds that there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected headache disability under the rating criteria by utilizing the appropriate Disability Benefits Questionnaire.  In particular, the examiner should state whether the Veteran's suffers characteristic prostrating attacks, and comment on the frequency and severity of such attacks (i.e., averaging one in two months over the last several months; occurring on average once a month over the last several months; or, very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability).  This VA examination should further include a statement of the effect of the Veteran's headaches on his occupational functioning and daily activities.  

Finally, because the Veteran has asserted that his symptoms were essentially the same since 2008, the examiner should comment on the severity of the Veteran's headaches since 2008 as determined by a review of the medical evidence and a full history elicited from the Veteran.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




